Memorandum. The order of the Appellate Term should be affirmed.
In the early morning hours a patrolman stopped the automobile defendant was driving after it had been observed weaving from lane to lane. On being asked for his driver’s license, defendant stated that he did not possess a license, and he was thereupon arrested for violation of section 509 of the Vehicle and Traffic Law (CPL 140.10, subd 1, par [a]). Further inquiry disclosed that defendant carried no identification. The arresting officer then frisked him, and when defendant emptied his pockets the contraband fell out.
Without the available data on which to prepare a uniform *987traffic summons and confronted with the driver of a weaving car who possessed no operator’s license, we can only conclude that this arrest was warranted and that the search of defendant’s person incident thereto was surely lawful (cf. People v Troiano, 35 NY2d 476). Accordingly, the motion to suppress was properly denied.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.